DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Figs. 3 and 6 are block diagrams that merely show blank boxes/blocks for reference numbers 21, 31, 32, 41-45, 21; and 22, 41-41, 50 which do not show the features of the invention as recited in the claims. In other words, raw reference numbers and otherwise blank boxes are simply not sufficient to show the claimed device features directed to structure.  Therefore, the display device, imaging device, control device, display control module, imaging control module, determination control module, output control module and storage section must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	

Specification
The disclosure is objected to because of the following informalities: there is a minor typo in [0003] “tine” should state “time”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “object indicated by the sample image” is unclear in claims 1 and 5 thereby rendering these independent claims and their dependent claims 2-4 and 6-8 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Asakawa (US 2005/0035311).
Claim 1
	In regards to claim 1, Asakawa discloses an inspection method to be used to inspect an examination system configured to image an object and make a good/defective determination of the object on the basis of an image acquired by the imaging comprising:
displaying a sample image of the object {see Fig. 2 pattern generator 25 and LCD driver 24 driving the LCD panel S1 to display a sample image as discussed in [0083].  See also [0107], [0109]};
imaging the displayed sample image by a camera {Fig. 2, CCD camera 16 images the displayed sample image as per [0084]. See also [0109]}; and
making a qood/defective determination of the object indicated by the sample image on the basis of the image acquired by imaging of the camera {see [0084] in which the preset standard image is compared against the sensed image from the camera 16 to determine whether or not the sensed image is defective. See also [0110]}.

Claim 3
	In regards to claim 3, Asakawa discloses making a good/defective determination of the object indicated by the sample image includes comparing the image acquired by imaging of the camera and the sample image with each other {see [0084] in which the preset standard image is compared against the sensed image from the camera 16 to determine whether or not the sensed image is defective. See also [0110]}.

Claim 4
	In regards to claim 4, Asakawa discloses making a good/defective determination of the object indicated by the sample image and thereafter outputting a result of the determination {see claims 1 and 3 for good/defective determination.  The defect inspection results are output on the display screen as per [0111]}.

Claim 5
	In regards to claim 5, Asakawa discloses an examination system configured to image an object and make a good/defective determination of the object on the basis of an image acquired by the imaging comprising:
a display device configured to display an image {see Fig. 2 pattern generator 25 and LCD driver 24 driving the LCD panel S1 to display a sample image as discussed in [0083].  See also [0107], [0109]}; 
an imaging device including a camera configured to image the object {Fig. 2, CCD camera 16 images the displayed sample image as per [0084].  See also [0109]}; and
a control device configured to control the display device and the imaging device {Fig. 2, controller 26 discussed in [0109]}, 
wherein the control device makes the display device display a sample image of the object, makes the camera image the sample image displayed on the display device, 
and makes a good/defective determination of the object indicated by the sample image on the basis of the image acquired by imaging of the camera {see [0109]-[0110].  See also [0083]-[0084]}.



Claim 7
	In regards to claim 7, Asakawa discloses wherein the control device makes the good/defective determination of the objected indicated by the sample image by comparing the image acquired by imaging of the camera and the sample image with each other  {see [0084] in which the preset standard image is compared, by the controller 26, against the sensed image from the camera 16 to determine whether or not the sensed image is defective. See also [0110]}.

Claim 8
	In regards to claim 8, Asakawa discloses an output device configured to output a result of the good/defective determination of the object indicated by the sample image {see claims 5 and 7 for good/defective determination.  The defect inspection results are output on the display screen as per [0111]}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa and Nanni (US 6,630,938).
Claims 2 and 6
	In regards to claims 2 and 6, Asakawa is not relied upon to disclose (claim 2) wherein the sample image is displayed in the actual size of the object or (claim 6) wherein the display device displays the sample image in the actual size of the object.
	Nanni is an analogous reference because it is from the same field of industrial imaging and determining if a machine part is acceptable or defective.  See Background of Invention in Column 2, lines 15-20 and solves a similar problem of calibrating a camera (image scanning apparatus) and a display as per column 2, lines 1-18.
	Nanni also teaches (claim 2) wherein the sample image is displayed in the actual size of the object or (claim 6) wherein the display device displays the sample image in the actual size of the object {see column 2, lines 1-31 and column 5, lines 19-67}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Asakawa’s method and apparatus such that (claim 2) wherein the sample image is displayed in the actual size of the object or (claim 6) wherein the display device displays the sample image in the actual size of the object as taught by Nanni because doing so is “particularly useful for measuring” and “if the displayed desired image is zoomed in or zoomed out, the zoomed displayed image is an exact scaled version of the desired image” as motivated by Nanni is column 5, lines 63-67}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan (Z. Fan, S. Zhang, Y. Weng, G. Chen and H. Liao, "3D Quantitative Evaluation System for Autostereoscopic Display," in Journal of Display Technology, vol. 12, no. 10, pp. 1185-1196, Oct. 2016, doi: 10.1109/JDT.2016.2569452) teaches a method and apparatus in which a camera captures images of 3D display that displays chessboard pattern, zone plate pattern, IP-based patterns to detect defects in resolution, accuracy in image depth and quality of displayed image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486